Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 11 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 11 is directed towards a method of making a product; the product as claimed can be made by another and materially different process that does not have to use aerosol deposition and/or a reference plasma test is performed. Specifically with relation to the product/apparatus claims, the importance is the claimed structure difference, see MPEP 2114, 2113 I, the same structure as claimed can be made by different processes and there is no claimed structure in the language that is specific to aerosol deposition such as a specific structural feature. Furthermore, the applicant’s specification pgpub [0032 0070] states that aerosol deposition involves fine particles mixed with gas and ejected onto a surface, and this is also capable of being done by plasma CVD or reactive PVD processes as known to those skilled in the film formation where chemicals react in a gas state above the substrate by plasma reaction and then impinged onto the surface of a wafer via biasing a support and also by plasma energetics, as well as sputtering methods and break off fine particles from a target and further energetically hits the substrate by plasma and/or support biasing.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1, 2, 4-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 20140295670) in view of Iwasawa (US 20170152189).
 	Regarding claim 1, Shih teaches in Fig. 1b a semiconductor manufacturing apparatus member ([0007]), comprising: a base (component 100 [0018]) including a main portion which includes aluminum (pure Al 130 [0018, 0009] made of Al) and an alumite layer (dense aluminum oxide layer 120 [0003 0018] his claim 4) provided at a front surface of the main portion (120 is top of 130 Fig. 1b); and a particle-resistant layer (barrier layer 140 [0019] which is yttrium oxide, the same type used by applicant pbpub [0065] and thus has same property) provided on the alumite layer (140 top of 120 Fig. 1b) but does not teach the yttrium oxide ceramic includes a polycrystalline structure, However Iwasawa teaches in his abstract, [0008] the yttria structure being polycrystalline; it would be obvious to those skilled in the art at the time of the invention to made the yttria layer’s structure polycrystalline to reduce particles and stably maintain chamber conditions [0007] which would improve process quality and uniformity; wherein an Al purity of the main portion is 99.00% or more (as noted in [0009]), regarding the particle resistance film formed by aerosol deposition (with relation to the product/apparatus claim, it is defined by structure, see MPEP 2114, 2113 I, the same structure as claimed can be made by different processes and there is no claimed structure in the language that is specific to aerosol deposition such as a specific structural feature; the applicant’s specification pgpub [0032 0070] states that aerosol deposition involves fine particles mixed with gas and ejected onto a surface, and this is also capable of being done by plasma CVD or reactive PVD processes as known to those skilled in the film formation where chemicals react in a gas state above the substrate by plasma reaction and then impinged onto the surface of a wafer via biasing a support and also by plasma energetics; additionally Iwasawa teaches aerosol deposition of the Yttria coating in [0028 0029], which one skilled in the art at the time of the invention would have found obvious to use as an alternate yttria deposition method for mechanical strength [0029]); regarding wherein the particle-resistant layer has an arithmetic average height Sa of 0.060 or less after a reference plasma resistance test is performed in which the semiconductor manufacturing apparatus member is exposed to a plasma (it would have been obvious to one skilled in the art that after extreme or extended 
	Regarding claim 2, Shih in view of Iwasawa teaches the semiconductor manufacturing apparatus member according to claim 1, wherein a concentration of Si element included in the main portion is less than 1.0% (since it is pure Al i.e. at least 99.93% Al [0009] no non-Al component can be greater than .07%, therefore even if Si is 0% it meets the criteria).
 	Regarding claim 4, Shih in view of Iwasawa teaches the semiconductor manufacturing apparatus member according to claim 1, wherein the particle-resistant layer includes at least one type selected from the group consisting of an oxide of a rare-earth element, a fluoride of a rare-earth element, and an acid fluoride of a rare-earth element (as discussed it is Y-oxide, same used by applicant).
 	Regarding claim 5, Shih in view of Iwasawa teaches the semiconductor manufacturing apparatus member according to claim 4, wherein the particle-resistant layer includes an oxide of a rare-earth element and the rare-earth element is at least one selected from the group consisting of Y, Sc, Yb, Ce, Pr, Eu, La, Nd, Pm, Sm, Gd, Tb, Dy, Ho, Er, Tm, and Ln (see claim 4, Y-oxide).
 	Regarding claim 6, Shih in view of Iwasawa, teaches the semiconductor manufacturing apparatus member according to claim 1, wherein an average crystallite size of the polycrystalline ceramic is at least 3 nm and 50 nm or less (based on the Iwasawa modification, the Y-oxide is 8-50nm [abstract]).
 	Regarding claim 7, Shih in view of Iwasawa, teaches the semiconductor manufacturing apparatus member according to claim 6, wherein the average crystallite size is at least 3 nm and 30 nm or less (based on Iwasawa [0015] 8-25 nm).
 	Regarding claim 9, Shih in view of Iwasawa teaches a semiconductor manufacturing apparatus, comprising the semiconductor manufacturing apparatus member according to claim 1 (Shih states in the summary section this is for the semic plasma process apparatus part/component).
 	Regarding claim 10, Shih in view of Iwasawa, teaches a display manufacturing apparatus, comprising the semiconductor manufacturing apparatus member according to claim 1 (see claim 9, the difference is the type of product produced/processed, not the apparatus, see MPEP 2115).
 	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 20140295670) in view of Iwasawa (US 20170152189) and further in view of Makeitfrom.com.
Regarding claim 3, Shih in view of Iwasawa teaches the semiconductor manufacturing apparatus member according to claim 1, but does not teach wherein a concentration of Mg element included in the main portion is 0.05% or less. However, makeitfrom.com teaches the purest form of Al series, i.e. 1050 has 0-0.05%Mg. It would be obvious to those skilled in the art at the time of the invention to have less than .05% Mg, ideally 0, in order to make the Al material as pure as possible to reach the purity standards in Shih [0009] and get a good pure high quality dense Al oxide layer that defends against contamination.

Response to Arguments
 	Regarding the Markush group argument, the argument was found persuasive and the rejections withdrawn. However, with regards to the aerosol deposition amendment and the argument that the prior art fails to disclose it, product/apparatus claims are defined by structure, see MPEP 2114, 2113 I, and, as pointed out in the previous rejection, the same structure as claimed can be made by different processes and there is no claimed structure in the language that is specific to aerosol deposition such as a specific structural feature. Furthermore, the applicant’s specification pgpub [0032 0070] states that aerosol deposition involves fine particles mixed with gas and ejected onto a surface, and this is also capable of being done by plasma CVD or reactive PVD processes as known to those skilled in the film formation where chemicals react in a gas state above the substrate by plasma reaction and then impinged onto the surface of a wafer via biasing a support and also by plasma energetics, as well as sputtering methods and break off fine particles from a target and further energetically hits the substrate by plasma and/or support biasing. Regarding the argument that the prior does not teach the limitation of claim 8 with regards to the roughness, it is noted that the structure has a roughness range of 0.06 um or less, meaning it can be zero after plasma exposure, and it would be obvious to one skilled in the art that after extreme or a very extended plasma erosion/bombardment, which is a highly energetic/corrosive form of matter, any material will be reduced to nothing/no roughness due to energetic erosion, especially a thin film of material such as the yttria. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718